EMPIRIC FUNDS, INC. FIRST AMENDMENT TO THE CUSTODY AGREEMENT THIS FIRST AMENDMENT dated as of the 1st day of September, 2009, to the Custody Agreement dated May 13, 2009, (the "Custody Agreement"), is entered into by and between Empiric Funds, Inc., a Marylandcorporation, (the "Corporation") and U.S. Bank National Association, a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the Corporation and the Custodian desire to amend the fee schedule of the Custody Agreement; and WHEREAS, Article 15.02 of the Custody Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit D, the fee schedule of the Custody Agreement, effective September 1, 2009, is hereby superseded and replaced with Exhibit D attached hereto. Except to the extent amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the day and year first written above. EMPIRIC FUNDS, INC. U.S. BANK NATIONAL ASSOCIATION By: By: Name: Name:Michael R. McVoy Title: Title:Vice President 1 Exhibit D to the Custody Agreement – Empiric Funds, Inc. DOMESTIC CUSTODY SERVICES FEE SCHEDULE Effective September 1, 2009 Annual Fee Based Upon Market Value Per Fund* basis points Minimum annual fee - $ CCO Support Services - $ per year** Portfolio Transaction Fees $ per disbursement (waived if U.S. Bancorp is Administrator) $ per US Bank repurchase agreement transaction $per book entry security (depository or Federal Reserve system) and non-US Bank repurchase agrmt $ per portfolio transaction processed through our New York custodian definitive security (physical) $ per principal paydown $ per option/future contract written, exercised or expired $ per Cedel/Euroclear transaction $ per mutual fund trade $ per Fed Wire $ per margin variation Fed wire $ per short sale $ per segregated account per year ·A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. ·No charge for the initial conversion free receipt. ·Overdrafts – charged to the account at prime interest rate plus 2. ·Plus out-of-pocket expenses, and extraordinary expenses based upon complexity, including items such as shipping fees or transfer fees. *Fees are billed monthly. * *Subject to CPI Increase, Milwaukee MSA. 2
